Rodd Naquin
Clerk of Court

Docket Number: 2022 - CW - 0147

National Oilwell Varco, L.P.
versus
Dual Trucking & Transport, LLC

To: Frederic Courtney Fondren
628 Wood Street
Houma, LA 70360

Meghan E. Trahan

100 E. Vermillion Street
Suite 300

Lafayette, LA 70501

 

Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition
May 20, 2022

Cynthia Gatlin Sonnier Esq.
100 East Vermilion Street
Suite 300

Lafayette, LA 70501

Hon. Randall L. Bethancourt
7856 Main Street
Houma, LA 70360

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,
and all parties not represented by counsel.

Sm)

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

NATIONAL OILWELL VARCO, L.P. NO. 2022 CW 0147

VERSUS

DUAL TRUCKING & TRANSPORT, MAY 20, 2022

LLC

In Re: Dual Trucking & Transport, LLC, applying for
supervisory writs, 32nd Judicial District Court,

Parish of Terrebonne, No. 172051.

 

BEFORE : McDONALD, LANER, AND WOLFE, JJ.

STAY DENIED; WRIT GRANTED. An action is abandoned when the
parties fail to take any step in its prosecution or defense in
the district court for a period of three years. La. Code Civ.
P. art. 561(A) (1). Abandonment is self-executing; it occurs
automatically with the passing of three years without a step
being taken by either party. See La. Code Civ. P. art. 561
(A) (1) and (3). The June 18, 2018 corporate deposition was the
last step taken towards the prosecution of this matter.
Thereafter, the special suspension ordered by the Louisiana
Supreme Court following Hurricane Laura did not extend
plaintiff’s abandonment deadline. See La. Code Civ. P. art.
562(B). The action filed by plaintiff, National Oilwell Varco,
L.P., abandoned on June 18, 2021, by operation of law.
Accordingly, the December 21, 2021 order of the trial court that
set aside the July 9, 2021 dismissal is hereby reversed and
plaintiff’s claims asserted against defendant, Dual Trucking &
Transport, LLC, are dismissed without prejudice.

 

JMM
WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

OS)

DEPUTY CLERK OF COURT
FOR THE COURT